DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 is generic to the following disclosed patentably distinct species:
Species I drawn to Figs.1, 3, and 4 disclosing an illuminating device and an endoscope having a blue laser semiconductor light emitter, a conductive optical fiber, a diffusion sheet, a dichroic mirror where the dichroic mirror is arranged obliquely, a first collimating lens, a fluorescent disc, a second collimating lens and a reflective diffusion disc. Classified in (A61B1/0623, A46B 15/0036, G02B23/2461, A61B1/05, A61B1/0638, A61B1/128, A61B1/0653, G02B23/2469 F21V5/00)
Species II drawn to Fig. 5, disclosing an illuminating device and an endoscope having light emitter, a conductive optical fiber, a diffusion sheet, a dichroic mirror, a cup-shaped first collimating lens, a fluorescent disc, a second collimating lens and a reflective diffusion disc where lenses are made of PMMA (polymethyl methacrylate) Classified in (A61B1/0623, G02B 23/105 , G01J 1/0411,  G02B23/2461, A61B1/05, A61B1/0638,  A61B1/128, A61B1/0653, G02B23/2469, F21V5/00, B32B 2264/025)
Species III drawn to Figs. 6 and 7 disclosing an illuminating device and an endoscope having light emitter, a conductive optical fiber, a diffusion sheet, two 
Species IV drawn to Figs. 8 disclosing an illuminating device and an endoscope having a first blue light or LDE light emitter and a second blue light, violet light or ultraviolet emitter, a conductive optical fiber, two diffusion sheets, a dichroic mirror where the dichroic mirror is arranged obliquely, a first collimating lens, a fluorescent disc, a second collimating lens and a reflective diffusion disc. Classified in (A61B1/0623, G02B23/2461, A61B1/05, A61B1/07, A61B1/0661, A61B1/0638, A61B1/128,  A61B1/0653, G02B23/2469,  F21V5/00, A61B/0684, A23L 3/28)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) in A61B1/0623, A46B 15/0036, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TADIOS E MOLLA/Examiner, Art Unit 3795   
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795